DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 12, 16 and 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Per claim 1, Asano discloses: a host interface; (fig, 1 120) a controller; (fig. 1 130)non-volatile storage media; (fig.1 140) and firmware; and a plurality of accounts; (fig. 1 110) and wherein each respective account in the plurality of accounts has a namespace identifier that identifies allocation of a portion of the non-volatile storage media to the respective account; (¶0036 and ¶0039; plurality of hosts wherein each host has NSID) wherein the storage device stores a namespace map that defines a mapping between: logical addresses in a namespace identified by the namespace identifier, (fig. 1 comp 132 and 134) wherein the respective account accesses the portion of the non-volatile storage media via the logical addresses in the namespace; (¶0038 and ¶0041) and logical addresses, in a capacity of the storage device, corresponding to the portion of the non-volatile storage media accessible to the respective account; (¶0038 and ¶0041) and wherein the firmware includes instructions which when executed by the controller, cause the controller to convert, using the namespace map, the logical addresses in the namespace to physical addresses of the portion of the non-volatile storage media accessible to the respective account (¶0038 and ¶0042) wherein the controller of the storage device is configured by the firmware to adjust the size of the namespace by adjusting the namespace map by adding or removing an identifier of a block of logical addresses in the capacity of the storage device, (¶0011-0012 and ¶0052 and 0054; “the controller 130 determines the number of NSAUs required for such an increase in step S710. This is done by dividing the LCA provided by the host by the granularity k of the SSD. Next in step S720, the controller determines the number of unallocated NSAUs available in the LCA space. The controller then determines if the number of unallocated NSAUs in the LCA space is greater than or equal to the number of NSAUs required to increase the NSA as required by the host (step S730). If the number of unallocated NSAUs in the LCA space is greater than or equal to the number of NSAUs required, the controller creates a new entry in the NSAU LUT 450 for NSIDx in step S740. This new entry in the NSAU LUT 450 is added as the very last entry in the NSAU LUT 450;”) wherein the block has a predetermined size (¶0047; a disk size of 5,000 clusters where the disk has been divided into 100 parts (i.e. a granulation factor of 100), the NSAU size k would be 50 clusters, i.e. the size of each part (namespace allocation unit) will be 50 clusters).
Per claim 2, Asano discloses: wherein entire storage resources allocated for user data in the respective account are identified by the namespace identifier (¶0039).
Per claim3, Asano discloses: wherein a size of the namespace corresponds to -- 59 --Patent ApplicationAttorney Docket No. 120426-129000/US a quota of the entire storage resources allocated for user data in the respective account (fig. 6, ¶0039 and ¶0043).
Per claim 4, Asano discloses: wherein a size of the portion of the non-volatile storage media allocated to the respective account is smaller than the quota (fig. 6, ¶0043).
Per claim 5, Asano discloses: wherein the controller of the storage device is configured by the firmware to increase the size of the portion of the non-volatile storage media allocated to the respective account based on usage of the portion of the non-volatile storage media allocated to the respective account (fig. 7, ¶0053).
Per claim 7, Asano discloses: wherein the controller of the storage device is configured by the firmware to increase the size of the portion of the non-volatile storage media allocated to the respective account by adjusting the namespace map (¶0052)
Per claim 8, Asano discloses: wherein the controller of the storage device is configured by the firmware to adjust the size of the namespace in response to a change in the quota for the respective account (¶0052)
Per claim 12, Asano discloses: wherein the predetermined size is a power of two (¶0052)
Per claim 16, Asano discloses: wherein the each respective account in the plurality of accounts is configured with a single namespace identifier for identifying storage resources available to store user data in the each respective account
Claims 17-18 are the method claim corresponding to the system claim 1, and 5-8, and are rejected under the same reasons set forth in connection with the rejection of claims1 and 5-8.
Claim 20 is the method claim corresponding to the system claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. 20180260334 herein Asano in view of Lewis et al. 20170339158 herein Lewis.
Per claim 6, Asano does not specifically disclose: wherein the controller of the storage device is configured by the firmware to increase the size of the portion of the non-volatile storage media allocated to the respective account in response to a determination that an unused portion, allocated from the non-volatile storage media to the respective account, is smaller than a threshold.
However, Lewis in an analogous art discloses: wherein the controller of the storage device is configured by the firmware to increase the size of the portion of the non-volatile storage media allocated to the respective account in response to a determination that an unused portion, allocated from the non-volatile storage media to the respective account, is smaller than a threshold (¶0015).
It would have been obvious to one having ordinary skill in the art at the time was filed to combine the teachings of Asano and Lewis because Lewis’s increase/decrease of resources because it improves dynamic scaling (¶0018)
Per claim 13 Lewis discloses: wherein the storage device has a register storing a crypto key of the namespace during data access performed in the namespace (¶0028; key for each service interface)

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. 20180260334 herein Asano and Lewis et al. 20170339158 herein Lewis in view of Wysocki e al. 20180188985 herein Wysocki.
Per claim 14 the combined teachings of Asano and Lewis do not specifically disclose: wherein the host interface implements single root 1/O virtualization.
However, Wysocki in an analogous art discloses: wherein the host interface implements single root 1/O virtualization (¶0034).
It would have been obvious to one having ordinary skill in the art at the time was filed to combine the teachings of Asano, Lewis and Wysocke because Wysocki’s virtualized cache using the sr vio  improve throughput and performance (¶0034).
Per claim 15, Whysocli discloses: wherein the namespace is attached to a virtual function of the storage device implemented via the single root 1/O virtualization (¶0034).
Response to Arguments
Applicant's arguments filed 6/22/20 have been fully considered but they are not persuasive.
The applicant argues: The prior art Asano fails to disclose adjusting the size of the namespace by adjusting the namespace map by adding or removing an identifier of a block of logical addresses in the capacity of the storage device, wherein the block has a predetermined size, as claimed by Applicant. Rather, Asano is limited to disclosing a data storage device capable of namespace re- sizing wherein a storage device containing data accessed via a logical address that includes a namespace identifier and a logical block address. The storage device can convert the namespace identifier to a base address using a first look up table. The storage device can further convert the logical block address to namespace allocation units of storage. The storage device can also determine a pointer using the base address, the namespace allocation units, and a second look up table. 
Accordingly, Applicant's independent claims include claimed elements not disclosed in Asano and are therefore not anticipated by Asano. Applicant's remaining dependent claims are patentable as well
The examiner respectfully disagrees and asserts that the applicant appears to argue a specific configuration of the address space wherein in the logical addresses are grouped into “blocks.” The examiner notes that the claims merely require adding or removing an identifier of a block of a plurality of blocks associated with logical addresses. Assuming arguendo that the block is a grouping of logical addresses, Asano still teaches the range of logical addresses grouped into blocks. Asano discloses that the storage is divided into clusters wherein the NSAU size K is the predetermined determining factor of the size of the each allocation unit, NSAU (block of logical addresses), see ¶0047-0048. Asano discloses the process of increasing the namespace by dividing the required space by the granularity K to determine the amount of NSAU allocation units to add to the namespace. Once the amount is determined, an entry is placed in the allocation table including a pointer and identifier. Therefore, the examiner notes that Asano discloses adjusting the size of the namespace by adjusting the namespace map by adding or removing an identifier of a block of logical addresses in the capacity of the storage device, wherein the block has a predetermined size.



Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashimoto 20150143032, discloses deletion and page table management of LBA’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2131